DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims [1-4; 6-12; and 14-22] are currently pending and have been examined on their merits. 
Claims 1, 9-10, and 16 are newly amended as per REMARKS December 29, 2021
Allowable Subject Matter
Claims 1-4; 6-12; and 14-22
The following is an examiner’s statement of reasons for allowance: 
Applicant has claimed uniquely distinct features in the instant invention which are not found in the prior art, either singularly or in combination.
	The closes prior art of record is Moscovitch (US 2009/0096628) which discloses a system of allowing a shopper to enter a search query into a device such as a kiosk at the front of the store and utilizing a series of unique lighting effects on mounted ceiling tiles guide the shopper to the location of their desired item.
The second closest prior art of record is Goldman (US 2013/0166193) which discloses a system of providing a guidance system attached to a shopping cart which can direct shoppers to desired items, maintaining a shopping list of items a user can check off and monitor, as well as suggesting additional items in the surrounding area of 
The third closest prior art of record is Pandey (US 2018/0101892) which discloses a system of guiding a shopper by receiving a search inquiry from a user’s mobile device and illuminating a unique pathway on floor tiles to guide the user to the location of a desired item. 
The fourth closest prior art of record is Joppi (US 2017/0228816) which discloses system of illuminating a series of lamps or displays on a shelf of a store to help guide a user to a particular item, brand, or category of item (such as showing the vegetarian options on a shelf) in a store. It further discloses a series of rules for different lighting effects for various scenarios.
The fifth closest prior art of record is Boullery (US 2016/0292975) which discloses system of receiving a search inquiry from a user upon entering a store and utilizing a series of LED arrays to help guide the user to a specific location in a store for the desired item, while utilizing a series of different lighting effects to help the user.

	However, the prior art, either alone or in combination, does not teach or fairly suggest “discovering, by the computing device, patterns in relationships between the user and objects for sale within the venue as evidenced by the user’s historical purchase behavior data; estimating, by the computing device, with a degree of confidence what the user is seeking in response to the user returning to the venue based on the patterns; and determining, by the computing device, an associated lighting 
	Any comments considered necessary by applicant must submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wadell (US 2014/0095285) System for automating consumer shopping purchase decision.
Yarvis (US 2011/0251918) Recommendation guided internet purchase utilizing context derived from a constellation of devices.
Tuo (US 2015/0038165) Systems and methods for indoor navigation control by LED lighting devices.
Walker (US 2021/0056580) Systsms and methods for digital retail offers.
NPL: Komine, Toshihiko, and Masao Nakagawa. "Fundamental analysis for visible-light communication system using LED lights." IEEE transactions on Consumer Electronics 50.1 (2004): 100-107.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689